EDWA 50 (3/18)


                                 United States District Court
                                                for the                                      FILED IN THE
                                                                                         U.S. DISTRICT COURT
                                                                                   EASTERN DISTRICT OF WASHINGTON

                                  Eastern District of Washington
                                                                                    Oct 09, 2019
                                                                                        SEAN F. MCAVOY, CLERK



                       REQUEST FOR OUT OF COUNTRY TRAVEL


Name of Offender: Jose Luis Godines
Name of Supervising Judicial Officer: The Honorable Stanley A. Bastian
Docket No: 1:15CR02042-SAB-3



                                   PETITIONING THE COURT

A supervision report was submitted to the Court providing information regarding the above offender’s
request to travel out of the county. The U.S. Probation/Pretrial Services Officer is seeking the Court’s
approval for Jose Luis Godinez to travel out of the country.


                                                Respectfully submitted by,


                                                s/Phil Casey              10/07/2019
                                                Phil Casey                  Date
                                                U.S. Probation Officer


                                       THE COURT ORDERS

Having reviewed the United States Probation/Pretrial Services Officer’s request for offender’s travel,
IT IS HEREBY ORDERED, THE COURT:

[X Approves travel request
[ ] Denies travel request
[ ] Other



                                                   Signature of Judicial Officer
                                                   10/09/2019
                                                   Date
